Citation Nr: 1755783	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for periodic limb movement disorder, right lower extremity.

2.  Entitlement to a compensable disability rating for periodic limb movement disorder, left lower extremity.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to a disability rating for tinnitus in excess of 10 percent.

5.  Entitlement to an initial disability rating for sleep apnea in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Veteran testified at a videoconference hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on his part is required.


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim for an increased rating for tinnitus.

2.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim for an increased rating for sleep apnea.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased rating for tinnitus by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for an increased rating for sleep apnea by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In December 2015, the Veteran, through his representative, submitted a statement stating that he wished to withdraw his claims of entitlement to increased ratings for tinnitus and sleep apnea.  Thus, there remain no allegations of errors or fact or law for appellate consideration on these two issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The claims of entitlement to increased ratings for tinnitus and sleep apnea are dismissed.



REMAND

At the February 2016 videoconference hearing, the Veteran reported that he was seeing a private medical provider for his hearing loss and that VA should have these private medical records.  Unfortunately, those records are not associated with the claims file.  VA has an affirmative duty to assist claimants obtain relevant records, 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Hence, VA should attempt to locate and associate the outstanding medical records.

Further, at the February 2016 hearing the Veteran claimed that his hearing loss and periodic limb movement disorder had worsened.  The record shows that the Veteran's last audiological examination was in December 1999 and his last neurological examination was in October 2011.  As such, the Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's hearing loss and periodic limb movement disorder.  See Caffrey v. Brown, Vet. App. 377, 381 (1994).  Hence, new examinations are required.  See 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he identify the names of any VA and/or private medical care providers who treated him for hearing loss and a limb movement disorder since 2011.  For each named facility, the appellant should identify when he received pertinent care from that facility or provider.  The appellant must provide VA with signed authorizations for any private provider identified.  The appellant is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for pertinent VA examinations to determine the current severity of his bilateral hearing loss and periodic limb movement disorder of his bilateral lower extremities.  The examiner must review all VBMS and Virtual VA records and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After the requested development has been completed, the RO should review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

